DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants filed response on 9/14/2021 has been received. 
It is noted that the current case has been transferred to examiner Jacob Cheu for prosecution.
Claims 1-35, 38, 49 have been cancelled.
Claims 36-37 and 39-48, 50-56 are pending and under examination.
The objection on claims 36, 51 and 56 is withdrawn due to amendment. 
The rejection of double patenting over US10613087 is maintained as acknowledged by applicants.
The rejection on Claims 36-37, 39-41, and 43-56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chait (US20070198194) in view of Chait et al. (U.S. 7,968,350) (“Chait (b)”)(Issue Date: Jun. 28, 2011) (IDS entered) and Bergstrom et al. (U.S. 2011/0166028) (Pub. Date: Jul. 7, 2011) is maintained (see below for the purpose of newly amended feature).
Accordingly, the rejection on claim 42 under 35 USC 103(a) over Chait (US20070198194) in view of Chait et al. (U.S. 7,968,350) (“Chait (b)”)(Issue Date: Jun. 28, 2011) (IDS entered) and Bergstrom et al. (U.S. 2011/0166028) (Pub. Date: Jul. 7, 2011), as applied to claim 36, and further in view of Chait (US20080050831)(“Chait (c)”).
A new ground of rejection is also set forth below. 
Claim Objections

Claim 36 is objected to because of the following informalities:  it is suggested that changing the newly amended feature in the middle portion “using at least a first assay to the first species and a second assay specific to the second species” to - - using at least a first assay to determine the first species and a second assay specific to the second species to determine the second species – for clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

				Scope of enablement 
Claims 36-37 and 39-48, 50-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cancer related species and comparing with a reference, does not reasonably provide enablement for mere any species (without cancer relatedness and no comparison with a reference).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  Factors to be considered in determining, whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.

The instant application directs to a method of identifying cancer patients followed by selecting appropriate therapeutic for treatment.
The nature of the invention is in the field of immunology, physiology and pathology. The state of art involves the conventional assays for the target molecules and a partitioning system. The skills for operating requires at least college or advanced degree personnel. The unpredictability of the method is high because the complex of the biological system and the data can only be gathered and analyzed through clinical studies. 

The issues are whether the (1) cancer related (or associated) species and (2) a reference for comparison are needed for this method. 

Examiner considers both (1) and (2) are essential, and therefore both features needed to incorporate into the claim for enabling its purported intention. 

As to the cancer associated species, throughout the specification, applicants have conducted number of clinical studies, for instance benign prostate cancer vs. malignant prostate cancer patients in Table 1.

Table 3. Benign breast tumor vs. Breast cancer patients
Table 4. Healthy donor vs. Ovarian cancer patients
It is noted that the species from the studies are associated with the cancer occurring (carcinogenesis), or development. 
The clinical data for the above studies show that use of the partitioning system for at least two species can be served for diagnosing a variety of cancers. 
If now one use “basophil” and “eosinophil”, or “platelet” and “albumin” as two species from the blood, one may not have the reasonable expectation since both have not shown associated with cancers. Similarly, if the sample is taken from hair, for example two species from the hair, namely triglycerides and cholesterol (or wax ester), the unpredictability is high since none of the triglyceride or cholesterol are used for cancer biomarkers. 
Moreover, the so-called “species” is broad, although applicants defines below:
[0110] "Species," as used herein, refers to a molecule or collection of molecules, for example, an inorganic chemical, an organic chemical, a biomolecule, or the like. In the present invention, species generally are biomolecules.
Species are generally biomolecules, but can also be inorganic, such as vitamin K, or Vitamin A or arsenic and mercury (hair). The above mentioned “species” are associated with other diseases (e.g. arsenic and mercury in hair can be used as tools for detecting poison; triglycerides and cholesterol can be used for assessing cardiovascular risk..etc.).  Thus far, with the disclosed clinical data, the scope of the invention does not commensurate with the all-inclusive species, including both inorganic and organic molecules. 



Claims 36-37 and 39-48, 50-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The issue here is the term “species” as discussed above. The disclosure thus far (Tables 1-4) is merely related to cancer-associated proteins. No other protein, such as albumin or globulin, not related to cancer or other disease related, such as COVID related coronavirus spike protein, is in possession, i.e. able to perform diagnosis. Moreover, the metal mercury or arsenic, or vitamin K, or wax ester, the unpredictability for these molecules is high, i.e. needs to perform experiments for verification.
University of California v. Eli Lilly., 119 F.3d 1559, 43 USPQ2d 1398, the court held that a ‘representative number” of species is required possession of the genus - “structural features common to the members of the genus, which features constitute a substantial portion of the genus.” Enzo Biochem, Inc. V. Gen-Probe Inc, 1567, 43 USPQ2d at 1405, the court adopted the standard that “the written description requirement can be met by ‘show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “  So far, applicants only show the species related to cancer diagnosis, not ALL other species. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 36-37, 39-41, and 43-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chait (US20070198194) in view of Chait et al. (U.S. 7,968,350) (“Chait (b)”)(Issue Date: Jun. 28, 2011) (IDS entered) and Bergstrom et al. (U.S. 2011/0166028) (Pub. Date: Jul. 7, 2011).
With respect to claims 36-37 and 53, Chait, throughout the reference and especially at [0030]-[0032],  [0038]-[0039], [0049], [0054], [0104]-[0105], [0107], [0117]-[0139], [0159]-[0164], and Fig. 5-7 teaches a method  for diagnosing cancer, the method comprising providing a sample (serum) taken from a subject, where the sample comprises two or more species (serum naturally comprises two or more species), partitioning the sample from a subject in an aqueous two phase partitioning system (aqueous multi phase partitioning system);determining partition coefficients between two or more species in the first and a second phase of the aqueous multiphase system, wherein the second phase is substantially immiscible with the first phase at equilibrium, and determining presence of said cancer in said subject by comparing the calculated partition coefficients with reference values (values from healthy control and/or diseased control; based on the calculated partition coefficients).  Chait at [0014] and [0048] teaches that the two or Chait at [0080] teaches that these biomarkers and methods can be used to monitor treatment.  
Moreover, as to the amended feature, i.e. using at least a first assay to determine the first species and a second assay specific to the second species to determine the second species, Chait also teaches using different assays, e.g. immunoassays, to determine the target analyte in the aqueous phases (See section 008-009;  0057, 0068, 0078-0079). In addition, the current claim 35, middle portion, recites only two steps, i.e. (1) “determining partition coefficients and (2) using specific assays for the at least two species. Under broadest reasonable interpretation, Chait reference reads on this claim because Chait teaches determining partitioning coefficients and using mass spectrometry and/or immunoassays to determines the target analyte. Note, mass spectrometry is used specific for identifying different targets peptides, protein, or organic/inorganic molecules. 

Chait does not teach that that the therapy is selected based on the partition coefficient and does not teach treating the cancer.
However, Chait (b), throughout the reference and especially at 5:1-10 and 14:25-35  teaches creating a signature based on the partition coefficients and teaches determining response to treatment based on these signatures. 
Moreover, Bergstrom, throughout the reference and especially at abstract, teaches selecting a treatment based on the predicted response of the therapy.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have selected a therapy based on the predicted 
One of ordinary skill in the art would have been motivated to have selected a therapy based on the predicted response, as taught by Bergstrom, where the predicted response is based on the partition coefficient, as taught by Chait (b), in the method of Chait, because Chait contemplates using the results of the method to monitor therapy and Chait (b) teaches that the partition coefficient can be used to determine responses to drugs and Bergstrom teaches selecting therapy based on response.  One of ordinary skill in the art would be motivated to select therapy based on response (i.e. select a therapy that works).
 One of ordinary skill in the art would have a reasonable expectation of success, because Chait (b) teaches that partition coefficients can determine response to therapy and Bergstrom teaches selecting a therapy based on response.
With respect to claim 39, Chait at [0090] teaches that the system comprises PEG.
With respect to claim 40, Chait at [0090] teaches that the system comprises dextran.
With respect to claim 41, Chait at [0032] teaches distinguishing between the presence and absence of cancer (cancer subjects and normal subjects).
With respect to claim 43, Bergstrom at [0012] teaches prostate cancer.
With respect to claim 44, Bergstrom at [0093] teaches pancreatic cancer.
With respect to claim 45, Bergstrom at [0093] teaches breast cancer.
With respect to claim 46, Chait at [0159]-[0160] teaches ovarian cancer.
	With respect to claim 47, Chait at [0053] teaches a two phase aqueous system.
	With respect to claim 48, Chait at claim 1 teaches at least two phases, which overlaps with at least three phases and renders it obvious..

	With respect to claim 52, Chait at Fig. 5 teaches multiple analytes (each point on the mass spec is a unique analyte).
	With respect to claim 54, Bergstrom at [0157] and [0170] teaches using a benign control.
	With respect to claim 55, Chait at [0138] and [0160] teaches that the controls are taken from healthy and diseased individuals (with or without cancer) and are biological fluid samples (serum).
With respect to claim 56, Chait at [0160] teaches blood serum.

Claim 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chait (US20070198194) in view of Chait et al. (U.S. 7,968,350) (“Chait (b)”)(Issue Date: Jun. 28, 2011) (IDS entered) and Bergstrom et al. (U.S. 2011/0166028) (Pub. Date: Jul. 7, 2011), as applied to claim 36, and further in view of Chait (US20080050831)(“Chait (c)”).
Chait, Chait (b), and Bergstrom teaches diagnosing cancer, but does not teach diagnosing the risk of cancer.
However, Chait (c) at claim 24 teaches a similar method and teaches that this method can be used to diagnose prostate cancer or diagnose risk.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have diagnosed risk, as taught by Chait (C), in the method of Chait, as modified by Chait (b) and Bergstrom.

 One of ordinary skill in the art would have a reasonable expectation of success, because Chait and Chait (c) use a similar system.

14. The gist of applicants’ arguments on the prior art Chait is the added feature, “using at least a first assay to determine the first species and a second assay specific to the second species to determine the second species”.  This feature is disclosed in the reference of Chait (See above section #13)
					Conclusion 

15.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641